Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             Please see the following Claim Objection and the following 112 Rejection.
Grounds for the rejection of claims are provided below as necessitated by amendment.

Election/Restrictions
2.            Applicant’s election of Species 1, Claims 1-2, 5-12 in the reply filed on 07/19/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Therefore, Claims 3-4 have been withdrawn acknowledged.  
Applicants have rights to peruse prosecution of the unelected invention Species 2, in Claims 3-4, by filing a Divisional Application of the current Application in the future.  So, claims 3-4 are cancelled.
Claim Objections

3.	The disclosure is objected to because of the following informalities:
According to Applicants’ argument filed on 11/02/21, on page 6, there are two independent claims 1 and 3.  According to current claim set filed on 11/02/21, the dependent Claim 12 depends on claim 1.  Claim 12 discloses:
A method for controlling a temperature of a measurement cell of an accurate concentration measuring apparatus of fine-dust precursors using an optical system that comprises: a laser unit … the multi-passing measurement cell according to claim 1 … a light detector … a processor … a heater … a heating medium … a constant temperature … a periphery … a temperature control module … 
a) Claim 1 has already disclosed a laser unit, a light detector, a processor, a heater, a heating medium, a constant temperature, a periphery, and a temperature control module.   Therefore, it is not clear that are these elements in claim 12 different from the elements disclosed in claim 1 or are they the same?  For the purpose of the examination, these elements are interpreted the same elements in both claims.  Therefore, the wordings should be revised as the following:  said light detector, said processor, said heater, said heating medium, said constant temperature, said periphery, and said temperature control module.

	b) Nowhere in the specification/claims define the meanings for the wordings the multi-passing measurement cell.  For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  
	Multi-passing measurement cell: measurement cell. 

           c) Claim 12 discloses “A method for controlling a temperature of a measurement cell of an accurate concentration measuring apparatus of fine-dust precursors using an optical system … the multi-passing measurement cell according to claim 1.  It is not clear that it is the element the multi-passing measurement cell depends on claim 1 or the method for controlling a temperature of a measurement cell of claim 12 depends on claim 1?  In the other words, claim 12 is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter.  For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  
	A method for controlling a temperature of a measurement cell of an accurate concentration measuring apparatus of fine-dust precursors using an optical system according to claim 1, the method [that] comprises: a laser unit … the multi-passing measurement cell [according to claim 1] …

          Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.         Claim 12, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A method for controlling a temperature of a measurement cell of an accurate concentration measuring apparatus of fine-dust precursors using an optical system that comprises: a laser unit … the multi-passing measurement cell according to claim 1 … a light detector … a processor … a heater … a heating medium … a constant temperature … a periphery … a temperature control module … 
a) Claim 1 has already disclosed the elements: a laser unit, a light detector, a processor, a heater, a heating medium, a constant temperature, a periphery, and a temperature control module.   Therefore, it is not clear that are these elements in claim 12 different from the elements disclosed in claim 1 or are they the same?  For the purpose of the examination, these elements are interpreted the same elements in both claims.  Therefore, the wordings should be revised as the following:  said light detector, said processor, said heater, said heating medium, said constant temperature, said periphery, and said temperature control module.

	b) Nowhere in the specification/claims define the meanings for the wordings the multi-passing measurement cell.  For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  
	Multi-passing measurement cell: measurement cell. 

           c) Claim 12 discloses “A method for controlling a temperature of a measurement cell of an accurate concentration measuring apparatus of fine-dust precursors using an optical system … the multi-passing measurement cell according to claim 1.  It is not clear that it is the element the multi-passing measurement cell depends on claim 1 or the method for controlling a temperature of a measurement cell of claim 12 depends on claim 1?  In the other words, claim 12 is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter.  For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:  
	A method for controlling a temperature of a measurement cell of an accurate concentration measuring apparatus of fine-dust precursors using an optical system according to claim 1, the method [that] comprises: a laser unit … the multi-passing measurement cell [according to claim 1] …

          Appropriate correction is required.

Allowable Subject Matter
6.	Claims 3-4, 6-7 have been cancelled.
7.	Claims 1-2, 5, 8-11 are allowed.  The allowable Subject matter for these claims was indicated in office Action mailed on 08/02/21.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
December 6, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877